Citation Nr: 1710956	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  14-17 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1975.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied the Veteran's claim for service connection for chronic obstructive pulmonary disease.

In February 2017, the Veteran testified at a hearing at the RO before a Veterans Law Judge.  A transcript of the hearing is of record.


FINDING OF FACT

On March 28, 2017, the Board was notified by the Department of Social Security that the Veteran died in March 2017. 


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104 (a) (West 2015); 38 C.F.R. § 20.1302 (2016); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, Veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104 (a) (West 2015); 38 C.F.R. § 20.1302  (2016). 

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106. 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010.  As provided for in these provisions, a person eligible for substitution will include 'a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ....' An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA RO from which the claim originated (listed on the first page of this decision).


ORDER

 The appeal is dismissed.




____________________________________________
KELL A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


